Citation Nr: 1140233	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the Appellant has legal entitlement to compensation benefits administered by the Department of Veterans Affairs.  

2.  Whether the Appellant has legal entitlement to pension benefits administered by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Appellant had service in the Air National Guard, to include initial active duty for training from September 5, 1996, to December 20, 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a substantive appeal statement received in June 2008, the Appellant requested a hearing before a Veterans Law Judge.  He withdrew that request in an August 2008 statement.  

In January 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Appellant served in the Air National Guard, which included an initial period of active duty for training from September 5, 1996, to December 20, 1996, and additional periods of inactive duty for training.  

2.  A psychiatric disability, to include posttraumatic stress disorder, an anxiety disorder, and schizophrenia, was not shown to have been present during active duty for training; a psychiatric disability, first diagnosed after service, is unrelated to an injury, disease, or event during active duty for training.  

3.  The Appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability to include posttraumatic stress disorder, anxiety disorder, and schizophrenia is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Appellant does not have status as a Veteran for purposes of claims for VA compensation and pension benefits; therefore, he does not meet the requirements of basic eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 101(24), 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in March 2006 and in August 2008.  The Appellant was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Appellant was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The Appellant was also notified of the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 





To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Appellant was afforded the opportunity of a personal hearing before a Veterans Law Judge, as he had requested in June 2008, but he withdrew his hearing request in August 2008.  

The RO has obtained the service personnel and treatment records, records from the Social Security Administration, and various private treatment records such as those from Cascadia Behavioral Health.  In a letter in March 2010 (and resent in October 2010), the RO requested the Appellant to complete and return an authorization form to enable the RO to obtain records of treatment from Portland Alternative Health Care on his behalf.  The Appellant never responded.  The Appellant has not identified any additionally available evidence for consideration, such as VA medical records.  

On the claim for service-connected compensation benefits, VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim, but further development is not required because there is no record of a psychiatric disability during the Appellant's active duty for training, or complaints relative to such disability during his service.  Additionally, there is no credible evidence of persistent or recurrent symptoms.  



As the evidence of record does not indicate that the onset of a current psychiatric disability may be associated with active duty for training, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On the claim for pension benefits, VA has also not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim, but further development is unnecessary on the basis that any development of the claim is dependent upon the outcome of the claim for compensation benefits.  As will be explained below, as the underlying claim of service connection for a psychiatric disability has not been substantiated, the Appellant is not shown to have active military, naval, or air service and is thus without the requisite service for entitlement to pension benefits.  In other words, a medical examination or opinion is pointless where the Appellant does not have status as a Veteran and thus has not satisfied the basic eligibility requirements for pension benefits.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 




The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a). 

A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility for VA benefits, a claimant as a member of a state Air National Guard must have been ordered into Federal service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24) and 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Pension benefits are provided for a Veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of the appellant's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for VA pension benefits requires an initial showing that a veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently defined by statute to include the Persian Gulf War from August 2, 1990, and ending on a date yet to be prescribed. 38 U.S.C.A. § 101; 38 C.F.R. § 3.2. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Appellant does not argue and the record does not show that the underlying claimed psychiatric disability is the result of participation in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Appellant.  38 U.S.C.A. § 5107(b). 

Facts

The Appellant has filed a claim for service connection for a psychiatric disability, specifically service connection for posttraumatic stress disorder, anxiety disorder, and schizophrenia.  On his application, he stated that his mental disorder began in June 1996 and that he had been treated in 2001 and 2003 to the present.  He has also filed a claim for pension benefits.  




A review of the service personnel records show that the Appellant had service in the Oregon Air National Guard.  A DD- 214 indicates active duty for training from September 5, 1996, to December 20, 1996.  Further, AF Form 526, a computer generated point credit summary, reflecting the Appellant's military service history, shows that the Appellant was a member of the Air National Guard from May 28, 1996, to May 27, 2003 and that he accrued annual active duty training points of 117 in the initial year of service, of 10 in the second year of service, and of 1 in the third year of service.  The remainder of his service points were for inactive duty training.  

Additional service personnel records indicate that in October 2000 it was recommended that the Appellant be discharged from the 272nd Combat Communications Squadron and the Oregon Air National Guard for non-attendance and for not being truthful about his intentions to fulfill his obligations to the unit and the Air Guard.  

A review of the service treatment records shows that at the time of an enlistment examination in May 1996, the Appellant was evaluated as psychiatrically normal.  On annual medical certificates in dated in May 1997 and September 1997, he denied having any medical problems since his last annual examination.  On an annual medical certificate dated in January 1999, the Appellant indicated that he had had "massive stress anxiety" and that he required medication for dizziness.  Although the Appellant was seen for various ailments during the years he was a member of the Air National Guard, there is no record of any complaint, treatment, or diagnosis of a psychiatric disability during a period of active duty for training.  

Private records from various sources to include Cascadia Behavioral Health reflect that the Appellant received mental health treatment beginning in 2001 to the present for a variety of disabilities to include anxiety disorder, paranoid personality, and a psychotic disorder, delusional disorder, and paranoid schizophrenia.  




The Appellant was hospitalized for a psychosis in 2003, and it was noted at that time that he had had a history of major depression for 10 years) and that he had been hospitalized approximately two years previously for psychiatric care.  

Records from the Social Security Administration (SSA) show that the Appellant was granted disability benefits based primarily on paranoid schizophrenia and other functional psychotic disorders and that the disability was deemed to have begun in January 2003.  On a psychodiagnostic evaluation in November 2003, it was noted in a psychological history, that the Appellant was psychiatrically hospitalized initially in October 2001 and later in September 2003.  The Appellant related that he may have begun hearing voices in high school and that prior to his initial hospitalization in 2001 he was hearing voices and felt that messages were being sent through documents when he was working as a document specialist at a civilian company (other SSA records indicate he worked as a copier/document specialist with the company off and on from 1995 to 2002).  


In a record dated in December 2003, a physician noted that the evidence in the SSA file shows that the Appellant had chronic paranoid schizophrenia, but that it was not clear when it became seriously disabling.  He noted that the Appellant was hospitalized in October 2001 following which he "bounced back" and suffered a recurrence in November 2002.  

Analysis

To establish service connection for the underlying claim of service connection for a psychiatric disability, there must be a disability resulting from disease incurred in or aggravated by active service.  





The Appellant's service department records indicate that his only period of service that may be considered "active service" for compensation purposes is his period of active duty for training in 1996, because it is not shown that he has had any active duty and because it is not shown that his claimed psychiatric disability may be considered an injury incurred during a period of inactive duty training.  

On the basis of the service treatment records, a psychiatric disability, including posttraumatic stress disorder, anxiety disorder, or schizophrenia, was not shown to have been present during a period of the Appellant's active duty for training, including from September 1996 to December 1996.  

As chronicity of psychiatric symptoms in service is not adequately supported by the service treatment records, then service connection may be established either by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

After service, definitive evidence of the presence of a psychiatric disability consists of private medical treatment records dated beginning in 2001, which is many years after the Appellant's period of active duty for training in 1996.  It is noted that the Appellant noted "massive stress anxiety" in January 1999 and that he required medication for dizziness, but there is no clinical evaluation of this complaint at that time and no diagnosis of a psychiatric disability was furnished then.  

In any case, the absence of symptoms relative to a psychiatric disability for a couple of year after 1996 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.). 




In addition, service treatment records dated in 1997, indicating that the Appellant specifically denied any medical problems, are probative and persuasive evidence of the absence of symptoms of a psychiatric disability after active duty for training.  When he had the opportunity to report a psychiatric disability, he did not do so.  Given the contemporaneous nature of the Appellant's statements at that time, his statements are considered to be more credible than his current statements made for the purpose of supporting a claim for disability benefits.  For these reasons, inconsistent statements and self interest, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements, internal inconsistency, or self interest.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).   

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Appellant.  That is, the preponderance of the evidence is against the claim of service connection for a psychiatric disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a psychiatric disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

In this case, there is no diagnosis of a psychiatric disability until many years after the Appellant's active duty for training, and there is no competent evidence in the record that links the current psychiatric disability to the Appellant's active duty for training.  




Although the Appellant is competent to describe psychiatric symptoms, which are within the realm of personal knowledge, that is, that which are perceived through the senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

Lay testimony is competent only so long as it is within the knowledge and personal observations of the witness or is a condition under case law that has been found to be capable of lay observation.  

Although the Appellant is competent to describe symptoms, his psychiatric disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, the Appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  



The Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

The presence or diagnosis of his psychiatric disability cannot be made by the Appellant, as a lay person, based on mere personal observation, that is, perceived by visual observation or by any other of the senses; therefore, a chronic psychiatric disability is not a simple medical condition that the Appellant is competent to identify.  And no factual foundation has been made to establish that the Appellant is qualified through specialized education, training, or experience to offer a medical diagnosis of a psychiatric disability.  Therefore, any assertion that he has a mental disorder related to a period of service is excluded as evidence, that is, the assertion is not to be considered as competent evidence of the presence or diagnosis of a psychiatric disability during or since service. 

And while the Appellant is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms which support a later diagnosis by a medical professional, there is no such evidence from any health-care provider of a psychiatric disorder during the period of active duty for training or a of symptoms during the period of active duty for training which support a current diagnosed psychiatric disorder. 

To extent the Appellant relates his claimed disability to service, as the Appellant is not competent to assert that he has a psychiatric disability and as his psychiatric disability is not a simple medical condition, any inference, that is, opinion based on what is not personally observable, cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service. 


Therefore, the Appellant's lay statements are not competent evidence and the statements are not to be considered as favorable evidence on the question of a possible association of a psychiatric disability and active duty for training. 

Considering the lay and medical evidence, the preponderance of the evidence is against the underlying claim of service connection for a psychiatric disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As a claim of service connection for a psychiatric disability based on the Appellant's active duty for training is not established, by definition he is not shown to have had "active military, naval, or air service," and is not an individual or member of a group considered to have performed "active military, naval, or air service."  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Further, without having active military service under VA law, the Appellant does not have status as a "Veteran" for the purpose of a claim for VA compensation benefits.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Accordingly, his claim for legal entitlement to VA compensation benefits is denied.  

Turning to the issue of legal entitlement to VA pension benefits, as a claim of service connection for a psychiatric disability based on the Appellant's active duty for training is not established and the Appellant does not have the requisite status as a "Veteran" with "active military service" under VA law, he likewise has no legal entitlement to pension benefits administered by VA.  The reason for this is because a claimant for VA pension must satisfy certain threshold requirements, including having status as a "Veteran" with "active military service."  As it has not been established that he is a "Veteran" with "active military service," the Appellant's claim for legal entitlement to VA pension benefits is denied. 

(The Order follows on the next page.). 







ORDER

As service connection for a psychiatric disability based on the Appellant's active duty for training is not established, the Appellant has no legal entitlement to compensation benefits administered by VA and the appeal is denied.  

As service connection for a psychiatric disability based on the Appellant's active duty for training is not established, the Appellant has no legal entitlement to pension benefits administered by VA and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


